Citation Nr: 0831720	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
diagnosed as coronary artery disease (CAD) and as 
arteriosclerotic heart disease (ASHD), to include as 
secondary to the veteran's service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1951 to September 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the veteran's claims of service 
connection for heart disease and hypertension.  

These claims were previously before the Board.  In a 
September 2007 decision, the Board remanded these claims for 
further development.  Since that remand, further development 
has been undertaken, and appellate review may now proceed.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran's heart disease is not related to the 
veteran's military service, to include as secondary to the 
veteran's service-connected PTSD.  

2.  The veteran's hypertension is not related to the 
veteran's military service, to include as secondary to the 
veteran's service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by 
service, nor was it incurred or aggravated as a result of the 
veteran's PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 
(2007).  

2.  Hypertension was not incurred in or aggravated by 
service, nor was it incurred or aggravated as a result of the 
veteran's PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in November 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The letter also 
notified the veteran of what was required to substantiate a 
claim of secondary service connection.  Finally, the letter 
included the Dingess requirements, providing the veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  Under 
these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and 
content.

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination in February 2008 and VA has obtained these 
records as well as the records of the veteran's outpatient 
treatment with VA.  Additionally, VA has obtained copies of 
the veteran's private medical evidence and incorporated it 
into the claims file.  Significantly, neither the appellant 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2007).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2007); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Service Connection for a Heart Disorder, to include as 
Secondary to PTSD

The veteran contends that he is entitled to service 
connection for a heart disorder, diagnosed as coronary artery 
disease (CAD) and as arteriosclerotic heart disease (ASHD), 
as secondary to PTSD.  Service connection was granted for 
PTSD in a February 2007 rating decision.  However, while the 
veteran has been diagnosed with PTSD, the evidence does not 
support the veteran's contention that his current heart 
disorder is related to his PTSD.  

In September 2007, this case was remanded by the Board 
because the previous evidence of record did not address 
whether the veteran's heart disease was aggravated by his 
PTSD.  Upon remand, the veteran was afforded additional VA 
examination of the heart in February 2008.  According to the 
VA examiner, it was less likely than not that any of the 
veteran's cardiovascular conditions were related to the 
veteran's PTSD.  Additionally, the examiner concluded that it 
is less likely than not that the veteran's PTSD aggravated, 
contributed to, or accelerated any of the veteran's 
preexisting cardiovascular conditions.  The examiner based 
this conclusion on the fact that there is no established 
medical evidence with VA to support a relationship between 
the development of heart disease and PTSD, as well as any 
aggravation or acceleration of any existing cardiovascular 
disorder.  

The veteran has submitted a note signed by Dr. B and dated 
October 25, 2007 in support of his claim.  According to this 
note, PTSD is a risk factor for CAD, and probably aggravated 
the veteran's condition.  While the conclusions of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In this case, Dr. B simply 
stated that PTSD probably aggravated the veteran's CAD, 
without providing any factual basis, supporting information 
or rationale for his conclusion.  As such, the Board finds 
the thorough VA examination of February 2008 to be more 
reliable in this case.  

The veteran has also submitted statements relating his own 
personal belief that his heart disease is related to his 
PTSD.  While the veteran may believe this to be true, he is 
simply not qualified to offer such an opinion as to medical 
causation.  Grivois v. Brown, 6 Vet. App. 136 (1994).  
Therefore, the preponderance of the evidence establishes that 
the veteran's cardiovascular disorders are not secondary to 
the veteran's service-connected PTSD, and as such, secondary 
service connection may not be granted.  

The Board recognizes that the veteran has also referenced an 
article which he believes to support his claims for service 
connection.  In the veteran's July 2007 appeal to the Board 
(Form 9), the veteran quoted a passage from the article 
indicating that stress, and particularly PTSD, can cause 
adverse health effects, including hypertension.  Quoted from 
Theodore B. Vanltallie, Stress: A Risk Factor for Serious 
Illness, Metabolism, Vol. 51, Issue 6, Part 2, 40-45 (June 
2002).  

The Board notes that, with regard to medical treatise 
evidence, the Court has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
evidence submitted by the veteran is not accompanied by the 
opinion of any medical expert, and is nothing more than an 
opinion that stress can affect a person's health - it does 
not establish that this happened in the veteran's case.  The 
Board concludes that this information is insufficient to 
establish the required medical nexus opinion.  Rather, the 
Board will rely on the medical opinion of the February 2008 
VA examiner, who was able to examine the veteran and review 
his medical history.  

While the veteran asserts that service connection should be 
granted for his heart disorder as secondary to his service-
connected PTSD, the Board will also consider the veteran's 
claim on a direct basis to afford him all possible avenues of 
entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  As previously noted, in order for a claim to be 
granted on a direct basis, there must be competent evidence 
of current disability (established by medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(established by lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally, 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.

According to the veteran's September 1953 separation 
examination, the veteran's heart and vascular system were 
described as "normal."  In fact, there are no service 
medical records suggesting that the veteran sought treatment 
for or complained of a heart disorder while on active duty.  

Likewise, there is nothing in the evidence of record to 
indicate that the veteran had heart disease within the one 
year presumptive period following his separation from active 
duty in September 1953.  The first medical evidence of a 
heart disorder is an August 1998 private treatment report.  
The evidence indicates that the veteran underwent bypass 
surgery at this time.  This record does indicate that the 
veteran suffered a heart attack in 1982 and that he had a 16 
year history of CAD.  However, even with this evidence, that 
would mean the veteran was not diagnosed with a heart 
disorder until 1982 - approximately 29 years after the 
veteran's separation from active duty.  Therefore, the 
evidence establishes that the veteran did not have a heart 
disorder within one year of his separation from active duty.  

As a final matter, when considering whether or not to grant a 
claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for heart disease for approximately 29 years after 
separation from service tends to establish that the veteran's 
current heart disease is not a result of his military 
service.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a heart disorder, to include as 
secondary to PTSD, must be denied.



Service Connection for Hypertension, to Include as Secondary 
to PTSD 

The veteran contends that he is entitled to service 
connection for hypertension as secondary to PTSD.  As 
previously noted, the veteran has been granted service 
connection for PTSD.  However, while the veteran has been 
diagnosed with PTSD, the evidence of record does not support 
the veteran's contention that his current hypertension is 
secondary to his PTSD.  

In September 2007, this case was remanded by the Board 
because the previous evidence of record did not address 
whether the veteran's hypertension was aggravated by his 
PTSD.  Upon remand, the veteran was afforded additional VA 
examination for his hypertension in February 2008.  According 
to the VA examiner, it was less likely than not that the 
veteran's hypertension is related to his PTSD.  Additionally, 
the examiner concluded that it is less likely than not that 
the veteran's PTSD aggravated, contributed to, or accelerated 
the veteran's hypertension.  The examiner based this 
conclusion on the fact that there is no established medical 
evidence to support a relationship between the development of 
hypertension and PTSD, as well as any aggravation or 
acceleration of any existing cardiovascular disorder.  

As discussed previously, while the veteran believes that his 
hypertension is related to his PTSD, he is not qualified to 
offer such an opinion on medical causation.  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Also, while the veteran has 
quoted a medical article he believes supports his claims for 
service connection, the Board concludes that the quotation 
does not provide sufficient support for the veteran's claim 
to warrant a grant of service connection.  As such, the 
preponderance of the evidence is against the veteran's claim 
that his hypertension is secondary to his service-connected 
PTSD.  

While the veteran asserts that service connection should be 
granted for hypertension as secondary to his service-
connected PTSD, the Board will also consider the veteran's 
claim on a direct basis to afford him all possible avenues of 
entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  The veteran's service medical records are silent 
as to complaints of or treatment for hypertension.  According 
to the veteran's October 1951 induction examination, the 
veteran's systolic blood pressure was 132 millimeters mm and 
his diastolic blood pressure was 80 mm.  Blood pressure 
readings were also taken as part of the veteran's September 
1953 transfer examination.  The veteran's systolic blood 
pressure was recorded at 116 mm and his diastolic blood 
pressure was recorded at 70 mm.  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 mm or greater, or systolic blood pressure 
that is predominantly 160 mm or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension, the blood pressure readings must be taken two 
or more times on at least three different days.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2007).  
Therefore, based on the above evidence, the veteran did not 
suffer from hypertension during his active military service.  

Likewise, the evidence of record indicates that the veteran 
did not suffer from hypertension within the one year 
presumptive period after his separation from active duty.  It 
is unclear from the record of evidence when the veteran was 
first diagnosed with hypertension.  However, the first 
medical evidence of record indicating that the veteran had 
hypertension is an August 1998 private cardiology report.  
This is approximately 45 years after the veteran's separation 
from service.  There is an August 1998 private consultation 
report of record, which indicates that the veteran had 
suffered from hypertension for more than 10 years at this 
time.  However, this still indicates that the veteran did not 
suffer from hypertension within one year of his separation 
from active duty - or by September 29, 1954.  As such, 
service connection is not warranted on a direct basis either.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for hypertension, to include as 
secondary to PTSD, must be denied.




ORDER

Entitlement to service connection for heart disease, to 
include as secondary to PTSD, is denied.  

Entitlement to hypertension, to include as secondary to PTSD, 
is denied.  



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


